Title: To James Madison from John Church, 2 January 1808
From: Church, John
To: Madison, James



Sir
Cork 2nd. January 1808

Herewith enclosed I hand you my annual Return of the Importations of American Produce into this Port & also a statement of my account.  Since my former communication I have no matter of any Importance to make known for your Government as coming within my Jurisdiction.
The Disbursements I found necessary to enter into during the past year were not of any extent.  From time to time american Citizens called for & had my aid & constant attendance in cases of Inconvenience but the facility afforded for the accommodation of such by the presence of Vessels belonging to the United States here & some constantly moving towards their own Country enabled me (I may say) at most times to make arrangements generally for the Return of destitute Citizens & without laying out much of our Funds which by suitable management & proper Economy I have heretofore preserved in good order.
The Trade of this place is becoming more & more Extensive & the Dutys attending this office I feel wonderfully encreased & benefitted by the liberty I enjoy of my son James B Church acting as my Vice Consul. 
 I have the Honor to be Sir Your Most Ob Servant

John Church


Throughout the whole of last year the American Flag has been much engaged in Carrying from Portugal to this place.  The article Composing most ships Cargo’s was Salt.

